DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 1-20 of U.S. Application No. 16/903721 filed on 06/17/2020 have been examined. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the concept of tracking a user around a vehicle and getting the attention of the user based on eye gaze and direction. This judicial exception is not integrated into a practical application. The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 1:
	Regarding claim 1, applicant recites the following:

1. A method for displaying at least one external human-machine interface (eHMI) notification identifying a plurality of autonomous vehicles travelling on a trajectory near at least one road user, comprising: 5receiving images of an environment transmitted from the plurality of autonomous vehicles; receiving trajectory information from each of the plurality of autonomous vehicles; stitching together the images to form a global view of the environment; correlating the global view with the trajectory information of each of the plurality of 10autonomous vehicles; identifying a road user in the global view of the environment; determining a gaze direction of the road user; determining an intent of the road user to intersect with one or more of the trajectories; generating an eHMI notification which includes at least one of a message and a symbol 15indicating the trajectory of at least one of the plurality of autonomous vehicles; and displaying the eHMI notification on an external display of at least one of the autonomous vehicles which is within an unoccluded field of view of the road user based on the gaze direction.

The claims recite a method of displaying, and are therefore directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 1A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim components are directed to the concept of tracking a user around a vehicle and getting the attention of the user based on eye gaze and direction. The communication and processing of this information is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of “external human machine interface”, nothing in the claim elements precludes the steps from being performed entirely by humans. The use of one or more computing devices to perform activities that could otherwise be performed by humans is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Furthermore, the “external human machine interface” described in page 16 lines 6-15 of the Applicant’s specification are merely general purpose computers that displays on a screen. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claims 2-10, 12-17 and 19-20 applicant recites variety of data type. However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claim 11, applicant recites a system performing functionalities identical to those of the method of claim 1. The integration of a system in claim 11 does not integrate the judicial exception of claim 1 into a practical application of that exception or amount to significantly more than the judicial exception. 

Regarding claim 18, applicant recites a non-transitory computer readable medium performing functionalities identical to those of the method of claim 1. The integration of a non-transitory computer readable medium in claim 18 does not integrate the judicial exception of claim 1 into a practical application of that exception or amount to significantly more than the judicial exception. 



	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. [US 2020/0247434 A1]], hereinafter referred to as Kim.
 	As to Claim 1, 11 and 18, Kim discloses a method for displaying at least one external human-machine interface (eHMI) notification identifying a plurality of autonomous vehicles travelling on a trajectory near at least one road user ([see at least 0011, 0020, 0070 and 0077]), comprising: 5receiving images of an environment transmitted from the plurality of autonomous vehicles ([see at least 0020, 0039, 0047 and 0077]); receiving trajectory information from each of the plurality of autonomous vehicles; stitching together the images to form a global view of the environment ([see at least 0020, 0039, 0047 and 0077]); correlating the global view with the trajectory information of each of the plurality of 10autonomous vehicles ([see at least 0020, 0060, 0063 and 0070]); identifying a road user in the global view of the environment ([see at least 0047, 0048 and 0070]); determining a gaze direction of the road user ([see at least 0021and 0070-0073]); determining an intent of the road user to intersect with one or more of the trajectories ([see at least 0020, 0025, 0042, 0061-0063 and 0107]); generating an eHMI notification which includes at least one of a message and a symbol 15indicating the trajectory of at least one of the plurality of autonomous vehicles ([see at least Fig. 5, 0070, 0078 and 0079]); and displaying the eHMI notification on an external display of at least one of the autonomous vehicles which is within an unoccluded field of view of the road user based on the gaze direction ([see at least 0070, 0078 and 0081]).  

As to Claim 2, Kim discloses a method, further comprising: 20generating an eHMI notification which includes both text and a symbol ([see at least Fig. 5 and 0079]).  

As to Claim 3 and 12, Kim discloses a method, wherein the received images of the environment are generated by at least one of a plurality of cameras, a plurality of LiDAR sensors and a plurality of radar sensors ([see at least Fig. 2 and 0048]).  

5 	As to Claim 4, Kim discloses a method, further comprising: tracking an eye position of the road user; and determining a gaze direction of the road user by analyzing at least one of the eye position, head pose and body posture of the road user ([see at least 0021and 0070-0073]).  

10 	As to Claim 5, 13 and 19, Kim discloses a method, further comprising: determining an intent of the road user to intersect with one or more of the trajectories of the plurality of autonomous vehicles by analyzing a plurality of successive images of the road user and identifying changes between the successive images which indicate motion of the road user towards one or more of the trajectories ([see at least 0020, 0039, 0047 and 0077]).  

As to Claim 6, Kim discloses a method, comprising: determining that the road user is one of a pedestrian and a manually driven vehicle; determining that the road user is travelling beside a common trajectory of the plurality of autonomous vehicles not within a forward gaze direction of the road user; 20determining which one of the plurality of autonomous vehicles is closest to the road user; generating a sound from the autonomous vehicle closest to the road user to alert the road user of an intent of at least one of the plurality of autonomous vehicles to cross the trajectory of the road user; 44527362US determining the gaze direction of the road user; and displaying the eHMI notification on a display location of the autonomous vehicle within the field of view of the road user ([see at least 0020, 0061-0063, 0070, 0077, 0078 and 0107]).  

5 	As to Claim 7 and 20, Kim discloses a method, further comprising: determining, from the global view, whether there are non-autonomous vehicles which are not visible to the road user; determining a trajectory for each non-autonomous vehicle; generating a group eHMI notification which indicates the plurality of trajectories of the 10autonomous vehicles and the trajectories of the non-autonomous vehicles on a common or intersecting trajectory of the road user; and displaying the group eHMI notification on a display of at least one autonomous vehicle which is within the field of view of a driver of each non-autonomous vehicle based on the gaze direction of the driver ([see at least 0020, 0061-0063, 0070, 0077, 0078 and 0107]).   

As to Claim 8, Kim discloses a method, comprising: identifying the road user as a non-autonomous vehicle on a common trajectory and travelling directly behind a front autonomous vehicle; and displaying the group eHMI notification on a rear window of the front autonomous 20vehicle ([see at least Fig. 5 and 0079]).  .  

As to Claim 9 and 16, Kim discloses a method, comprising: 45527362US identifying the road user as a non-autonomous vehicle travelling on a trajectory opposite the common trajectory of the plurality of autonomous and non-autonomous vehicles; and displaying the group eHMI notification on a front grill of the autonomous vehicle located at a position of the common trajectory within the field of view of the road user ([see at least Fig. 5 and 0079]).  .  

As to Claim 10, Kim discloses a method, comprising: identifying the road user as a pedestrian walking on a street which crosses the common trajectory; and displaying the group eHMI notification on at least one of a front window and a front grill 10of the autonomous vehicle located at a position of the common trajectory within the field of view of the road user ([see at least Fig. 5 and 0079]).  .  

As to Claim 14, Kim discloses a method, wherein the computing device further comprises communication circuitry configured to: identify nearby autonomous vehicles; 5transmit requests to the nearby autonomous vehicles to form a mesh network; form the mesh network upon receiving confirmation of the requests; request image sensor data, mapping data and trajectories from each of the nearby autonomous vehicles to be transmitted over the mesh network; and receive the image sensor data, mapping data and trajectories from the nearby autonomous 10vehicles; wherein the processing circuitry is further configured to: combine the image sensor data and the mapping data of the nearby autonomous vehicles; identify each road user in the global view; and 15correlate the global view with the image sensor data, the mapping data, the trajectories of each of the nearby autonomous vehicles, the movements of each road user, and the gaze direction of each road user ([see at least 0020, 0061-0063, 0070, 0077, 0078 and 0107]).   

As to Claim 15, Kim discloses a method, wherein the computing device further comprises: 20a database storing a plurality of eHMI notification messages and a plurality of external display positions for each autonomous vehicle; and an eHMI notification module configured to analyze the combined global view and retrieve an eHMI notification for each road user from the database ([see at least 0020, 0061-0063, 0070, 0077, 0078 and 0107]).    

As to Claim 17, Kim discloses a method 10, wherein the computing device further comprises: a database storing a plurality of eHMI notification messages and a plurality of external display positions for the autonomous vehicle; an eHMI notification module configured to analyze the global view and retrieve an eHMI notification for the road user from the database; 15an eHMI display position determination module configured to analyze the global view, the eHMI notification for the road user, the head position and the gaze direction of the road userto determine at least one external display position on the autonomous vehicle which is within the field of view of the road user; and a controller configured to transmit the eHMI notification to the external display position 20which is within the field of view of the road user  ([see at least 0020, 0061-0063, 0070, 0077, 0078 and 0107]).   


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAZAN A SOOFI/Primary Examiner, Art Unit 3668